                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOVAN WILLIAMS,

                          Plaintiff,
      v.                                                  Case No. 19-cv-1659-pp

BRIAN FOSTER, ANTHONY MELI,
S. WIERENGA, J. KACYON,
JOHN DOE SERGEANTS, J. WESTRA,
ERICA DERKSEN, CO BERKLEY
JOHN DOE SECURITY SUPERVISORS,
CO ADDERTON, CO SMITH,
TODD RUSSELL, ANASTAISA HUBER,
JOHN AND JANE DOES, CRYSTAL MARCHANT,
JEFFERY MANLOVE, GWENDOLYN A. VICK,
TORRIA VAN BUREN, and MARIETA WOJTECKA,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), GRANTING PLAINTIFF’S
      MOTION TO AMEND COMPLAINT (DKT. NO. 7) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Plaintiff Jovan Williams, who is confined at Waupun Correctional

Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants violated his civil rights. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and his motion to amend his complaint, dkt. no. 7, and screens his

complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

                                         1

           Case 2:19-cv-01659-PP Filed 07/02/20 Page 1 of 13 Document 12
The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On November 12, 2019, the court found that the plaintiff had neither the

assets or means to pay an initial partial filing fee. Dkt. No. 5 at 2. The court

gave the plaintiff until December 3, 2019, to inform the court if he wanted to

voluntarily dismiss his case to avoid the risk of incurring a strike. About a

week later, the plaintiff wrote a letter to the court stating that he would like to

proceed with his case. Dkt. No. 8. The court will grant the plaintiff’s motion for

leave to proceed without prepaying the filing fee. He must pay the $350 filing

fee over time in the manner explained at the end of this order.

II.   Motion to Amend the Complaint

      Less than a week after the plaintiff filed his complaint, he filed a “Motion

for Leave to File an Amended Complaint.” Dkt. No. 7. The plaintiff seeks to

correct an error in one paragraph of his original complaint. He explains that in

paragraph 31 of his complaint he alleged that, on July 1, 2018, he cut his wrist

and overdosed on pills. Id. at 1 (referencing Dkt. No. 1 at ¶31). He explains that

he did not overdose or threaten to overdose on that day. Id. Instead, he alleges

that he twice told defendant Derksen that he was going to harm himself with a

sharp metal object. Id. He further alleges that she acknowledged his

statements but did not take the object away from him. Id. She allegedly told

him that she didn’t have time for that because she was on her way home; she

then walked away. Id. The plaintiff alleges that he cut himself, covered his door




                                         2

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 2 of 13 Document 12
window in blood and fainted. Id. He asserts that he received care for his wound

for several days. Id.

       Generally, the court does not allow a plaintiff to file piecemeal pleadings;

it requires the plaintiff to put all his allegations in a single document. This is

because it can be too confusing for the defendants to keep track of the

allegations against them if the allegations are spread out over successive

filings. Because that the plaintiff seeks to correct a single detail in a single

paragraph, however, the court will grant his motion to amend and will not

require him to file a new complaint to make this correction. For the reasons

explained in this order, the court will require the plaintiff to file an amended

complaint if he wants to proceed; the plaintiff’s correction does not affect that

decision.

III.   Screening the Complaint

       A.    Federal Screening Standard

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

       In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to


                                          3

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 3 of 13 Document 12
relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds their complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff seeks to bring several unrelated claims against fifteen

named defendants and an unspecified number of John and Jane Doe

defendants. The court will organize his allegations by claim.

             1.    Due Process and Conditions of Confinement Based on
                   Excessive Penalties, Extended Time in Segregation and Loss
                   of Recreation Privileges while in Segregation

      According to the plaintiff, Division of Adult Institutions (DAI) Policy

303.00.04 (which the plaintiff does not include with his complaint) sets forth a

“base penalty” for every rule violation. Dkt. No. 1 at ¶22. The plaintiff alleges

that, following a rule violation, defendants Foster, Wierenga, Meli and Westra


                                           4

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 4 of 13 Document 12
had been offering him and other inmates a penalty that is greater than the

“base penalty.” Id. The plaintiff states that, as a result, he and other inmates

are denied the protection offered by chapter 303 of the Wisconsin

Administrative Code, which (the court gathers) also details the “base penalty”

for every rule violation. Id. The plaintiff explains that, if he does not accept the

penalty offered by the security director, he will be sentenced by defendant

Westra, who is the hearing officer. Id.

        The plaintiff does not include details about the rule violations he

committed, the base penalties for those violations set forth in the policy and/or

administrative code, the penalty offered to him or the penalty he received. The

plaintiff asserts that he and other inmates have lost out-of-cell recreation for

long periods, but he does not explain if a penalty of that nature (versus amount

of segregation time generally) is addressed by the policy and/or administrative

code.

        The plaintiff alleges that he was in a segregation cell 24 hours a day,

seven days a week, with the exception of time for showers, law library and

medical appointments, from January 31, 2018, through August 5, 2018 (a total

of six months and five days). Dkt. No. 1 at ¶23. He explains that the cell he was

“confined in most of the time was with no human contact, no radio, and the

only thing [he could] see when [he] looked out of both cells windows were a

solid white and concrete wall, with excessive noise.” Id. at ¶24. According to the

plaintiff, defendants Foster, Wierenga, Westra and Meli approved the loss of

out-of-cell recreation for long periods. Id. at ¶25.

        The plaintiff alleges he suffered injuries such as migraine headaches,

back pains, neck pains, stomach cramps, cuts, constipation problems,




                                          5

          Case 2:19-cv-01659-PP Filed 07/02/20 Page 5 of 13 Document 12
insomnia (for which he was prescribed psychotropic medication) and

deterioration of his mental health. Id. at ¶28.

             2.    Deliberate Indifference Based on Inadequate Mental Health
                   Care

      According to the plaintiff, defendants Van Buren and Wojtecka provided

him with inadequate mental health treatment. Dkt. No. 1 at ¶26. The plaintiff

alleges that his extended time in segregation resulted in his mental health

deteriorating. Id. at ¶28. As an example, he explains that on June 23, 2018, he

was placed in clinical observation after he cut himself because of delays in

receiving treatment and because he had been deprived of out-of-cell recreation

for so long. Id. at ¶27. He also generally alleges that he overdosed and engaged

in self-harm. Id. at ¶28. The plaintiff states that he was placed in clinical

observation on September 18, 2018, because he felt “overwhelmed by these

conditions,” but according to the dates the plaintiff previously alleged, he was

already out of segregation by then. Id. at ¶¶27, 23.

      The plaintiff alleges that he “repeatedly requested mental health

treatment,” but defendants Van Buren and Wojtecka “discriminated against

[him] by creating a Behavior Management Plan that h[i]ndered [him] from

getting any treatment due to [his] history with female staff members at this

facility.” Id. at ¶35. The plaintiff explains that he requested that he “be

assigned to a professional license male psychologist because of [his] history

with female staff members” but Van Buren and Wojtecka refused to make the

assignment. Id. at ¶¶40-41.

      The plaintiff also asserts that in October 2019, he “once again repeatedly

asked for mental health treatment without anymore delays . . . .” Id. at ¶36. He

states that, in response, Van Buren and Doe psychologist staff members placed



                                         6

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 6 of 13 Document 12
him in clinical observation “under harsh conditions.” Id. The plaintiff states

that he acted out, was punished and had mental breakdowns. Id.

            3.     Deliberate Indifference Based on Failure to Protect the Plaintiff
                   from Self-Harm

      The plaintiff catalogs a series of self-harm incidents involving different

correctional officers. First, the plaintiff asserts that on February 19, 2018,

defendant Russell was doing a wellness check when the plaintiff informed him

that he was suicidal and was going to overdose on pills. Dkt. No. 1 at ¶29. The

plaintiff asserts that Russell stated, “That’s what I stopped for,” and then

walked away. Id. The plaintiff asserts that he swallowed a lot of pills, pressed

his emergency call button and was sent to the hospital for treatment. Id.

      Next, the plaintiff asserts that on March 4, 2018, he told defendant

Smith several times that he planned to overdose on pills and toothpaste. Id. at

¶30. He states that he overdosed in front of Smith, but Smith ignored him. Id.

According to the plaintiff, he told other staff what he had done, and he was

taken to the hospital for treatment. Id.

      Next, the plaintiff asserts that on July 1, 2018, he cut himself (his

original complaint says that he also overdosed, but the plaintiff corrected his

pleading and removed that allegation). Dkt. No. 7 at ¶ 3. According to the

plaintiff, he showed defendant Derksen a sharp object two times and asked her

to take it away, but she declined, saying, “Really. Now. I don’t have time for

this, I’m about to go home.” Id. The plaintiff states that she walked away to

finish her mail pickup. Id. The plaintiff asserts that he cut himself, covered his

cell window in blood and fainted. Id. According to the plaintiff, the next shift

security staff found him. Id. He asserts that he had to receive treatment for his

wound for several days. Id.



                                           7

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 7 of 13 Document 12
      Next, the plaintiff alleges that, on August 8, 2018 (three days after he

was released from segregation, see dkt. no. 1 at ¶23), he cut himself and

overdosed on pills. Id. at ¶ 32. The plaintiff states that he told defendants

Adderton, Berkley, Vick and correctional officer John Doe that he was suicidal

and was going to overdose on pills. Id. The plaintiff asserts that he swallowed a

lot of pills in front of Berkley. Id. According to the plaintiff, Berkley notified

supervisor John Doe and sergeant John Doe, but correctional officer John Doe

told her to walk away, which she did. Id. The plaintiff asserts that he then cut

himself. Id. He states that someone pulled him out of his cell, but that Vick

refused to provide him with medical treatment. Id. The plaintiff asserts that

supervisor John Doe, sergeant John Doe and Marchant were made aware of

the situation, but they did nothing to address it. Id.

      Next, the plaintiff alleges that, on September 20, 2018 (after the plaintiff

was released from segregation, see dkt. no. 1 at ¶23), he cut himself while he

was in clinical observation in front of defendants Huber, correctional officers

John Does and sergeants John Does. Id. at ¶ 33. He asserts that they all

denied him medical treatment. Id.

             4.     Deliberate Indifference Based on Inadequate Medical
                    Treatment

      The plaintiff alleges that defendants Marchant and Manlove were aware

of his extensive history of overdosing by swallowing pills. Id. at ¶34. The

plaintiff states that, despite this knowledge, they refused to put him on a

crushed medications restriction, instead requiring that security staff distribute

medications to him. Id. (The plaintiff acknowledges that he has “a history with

female staff members at this facility.” Id. at ¶35.) The plaintiff alleges that

ultimately, Marchant and Manlove canceled his prescriptions for his severe



                                           8

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 8 of 13 Document 12
migraine headaches—presumably because he persisted in abusing his

medication. Id. at ¶34.

      C.    Analysis

      Federal Rule of Civil Procedure 18(a) states that “[u]nrelated claims

against different defendants belong in different suits,” thereby preventing

prisoners from avoiding the fee payment or three strikes provisions in the

PLRA. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Under that rule,

“multiple claims against a single party are fine, but Claim A against Defendant

1 should not be joined with unrelated Claim B against Defendant 2.” Id.

Further, under Fed. R. Civ. P. 20, a plaintiff can join multiple defendants in

one case only if the claims he states against them arise out of the same events

or incidents and there are questions of law or fact that will be common to all

the defendants in the case.

      The plaintiff’s complaint violates Rules 18 and 20. The plaintiff’s attempt

to connect all his claims by alleging that they occurred during or as a result of

his lengthy stay in segregation misses the mark. A closer look at each of his

claims reveals that the questions of law and fact that will apply to one set of

defendants will not be the same as the questions of law or fact that apply to

another set of defendants, regardless of whether the claims arose while the

plaintiff was in segregation.

      For example, the plaintiff claims that Foster, Wierenga, Meli and Westra

violated his rights under the Eighth and Fourteenth Amendments when they

punished him with a lengthy stay in segregation during which he was denied

access to out-of-cell recreation. The facts giving rise to these claims and the law

the court will consider when determining whether the plaintiff may proceed

with these claims will have nothing in common with the facts and law relevant


                                        9

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 9 of 13 Document 12
to his proposed claim that Marchant and Manlove violated the Eighth

Amendment when they refused to put him on a crushed medications restriction

and ultimately canceled his prescription to treat his migraines.

      The plaintiff has tried to cram multiple cases into one case. Rules 18 and

20 prohibit him from doing that, so he cannot proceed with his complaint in its

current form. The court will allow the plaintiff to file an amended complaint

that pursues related claims against one set of defendants. He can refer to the

court’s breakdown of his claims earlier in this decision as a guide as to which

claims in his complaint are related. The plaintiff may pursue unrelated claims

against different sets of defendants if he wants to, but he must do so in

separate cases, and he must pay a filing fee (over time as permitted under the

PLRA) for every case he files. Also, as required by the PLRA, the court will

screen every complaint he files.

      As the plaintiff considers which related claims he would like to pursue,

the court reminds him that his allegations must “give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests;” a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the elements

of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). For

example, a conclusory statement such as, “The defendants provided

inadequate mental health treatment” is insufficient on its own to state a claim.

The plaintiff must provide the court with specific facts showing what health

treatment was provided by which defendants and why it was inadequate.

        The court is enclosing a copy of its complaint form and instructions.

The plaintiff must select which of the above claims against which defendants


                                        10

       Case 2:19-cv-01659-PP Filed 07/02/20 Page 10 of 13 Document 12
he wants to pursue in this case. Then he must write the word “Amended” at the

top of the first page of the form, before the word “Complaint.” He must list the

case number for this case (19-cv-1659) on the first page. He must list all the

defendants he wants to sue in the caption of the amended complaint. He

should use the spaces on pages two and three to explain the key facts that give

rise to the claims he wishes to bring, and to describe which defendants he

believes committed the violations he alleges they committed. If there is not

enough space on those pages, the plaintiff may use up to five additional sheets

of paper. The amended complaint takes the place of the prior complaint and

must be complete in itself; the plaintiff may not refer the court back to his

original complaint. Instead, he must repeat in the amended complaint the facts

from the original complaint that are necessary to his claims. The plaintiff must

follow this same process for each lawsuit he wishes to file.

IV.   Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court CONCLUDES that the plaintiff’s complaint violates Fed. R. Civ.

P. 18 and 20. Dkt. No. 1.

      The court GRANTS the plaintiff’s motion for leave to file an amended

complaint. Dkt. No. 7.

      The court ORDERS that the plaintiff may file an amended complaint

that complies with the instructions in this order. If the plaintiff chooses to file

an amended complaint, he must do so in time for the court to receive it by the

end of the day on August 14, 2020. If the plaintiff files an amended complaint

by the deadline, the court will screen the amended complaint as required by 28

U.S.C. §1915A. If the plaintiff does not file an amended complaint by the


                                         11

        Case 2:19-cv-01659-PP Filed 07/02/20 Page 11 of 13 Document 12
deadline, the court will dismiss this case based on the plaintiff’s failure to

comply with Fed. R. Civ. P. 18 and 20.

      The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $350 filing fee by collecting

monthly payments from the plaintiff’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to the plaintiff’s trust account

and forwarding payments to the clerk of court each time the amount in the

account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency

shall clearly identify the payments by the case name and number. If the

plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202



1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          12

       Case 2:19-cv-01659-PP Filed 07/02/20 Page 12 of 13 Document 12
DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

        The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin this 2nd day of July, 2020.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          13

         Case 2:19-cv-01659-PP Filed 07/02/20 Page 13 of 13 Document 12
